Case 7:17-cr-00225-NSR Document 140-1 Filed 07/28/20 Page 1 of 2




                   Exhibit A
        Case 7:17-cr-00225-NSR Document 140-1 Filed 07/28/20 Page 2 of 2
                                                                U.S. Department of Justice
                                                                Federal Bureau of Prisons
                                                                Metropolitan Detention Center
                                                                100 29th Street
                                                                Brooklyn, New York 11232

                                                                July 28, 2020

The Honorable Nelson S. Román
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150


                RE:   United States v. Chukwuemeka Okparaeke
                Chukwuemeka Okparaeke, Register Number 78867-054
                Docket No. 17-CR-225 (NSR)

Dear Judge Román:

I write in response to this Court’s July 23, 2020 Order regarding Chukwuemeka Okparaeke,
Federal Register Number 78867-054, a federal inmate currently detained at the Metropolitan
Detention Center in Brooklyn, New York (“MDC Brooklyn”). Specifically, on July 23,
2020, this Court directed MDC Brooklyn to permit Mr. Okparaeke to communicate with his
legal advisors Margaret M. Shalley, Esq., and Michael David Bradley, Esq., for at least one
(1) hour via telephonic or video conference. In accordance with the Court’s order, please be
advised of the following.

Mr. Okparaeke has a one hour call scheduled for tomorrow, July 29, 2020, with Margaret M.
Shalley, Esq. In accordance with the Court’s Order, as well as the legal call protocols
established in response to the COVID-19 pandemic, the Federal Defenders of New York
have been apprised of the need to schedule Mr. Okparaeke’s future calls with his legal
advisors for one hour.

I trust this letter has been responsive to this Court’s Order. Should you have any questions or
concerns regarding this matter, please do not hesitate to contact me.

Respectfully,

/s/

Holly Pratesi
Senior Staff Attorney
MDC Brooklyn
